Citation Nr: 0627063	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2003.  The 
veteran's case was remanded to the RO for additional 
development in January 2004 and September 2005.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence showing that the veteran served in 
the Republic of Vietnam or was exposed to herbicide agents in 
service.

2.  The veteran's prostate cancer is not related to military 
service.


CONCLUSION OF LAW

The veteran's prostate cancer is not the result of disease or 
injury incurred in or aggravated during active military 
service; it may not be presumed to have been incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  
In addition, certain chronic diseases, including prostate 
cancer, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
(2005) are met.  See 38 C.F.R. § 3.309(e) (2005).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include prostate 
cancer.  In general, for service connection to be granted for 
one of these diseases, it must be manifested to a degree of 
10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2005); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).

The veteran served on active duty from April 1968 to April 
1970.  His military occupational specialty (MOS) was a 
warehouseman.  He did not serve in the Republic of Vietnam.  
At his January 2003 Travel Board hearing, the veteran 
testified that he served in DaNang, Vietnam for thirty days 
of mess duty.  He said he thought he served in Vietnam in 
June and July 1969 because he remembered being in Vietnam for 
the Fourth of July.  He testified that he was sent to Vietnam 
to relieve another soldier and then another soldier from his 
unit came to relieve him.  He also testified that he thought 
it was possible that he handled Agent Orange while working as 
a warehouseman in Okinawa, Japan.  

Service medical records were associated with the claims file.  
The Board notes that the veteran sought treatment for various 
complaints unrelated to the issue on appeal during the period 
from June 1969 to August 1969.  All medical treatment was 
obtained in Futema, Okinawa.  The veteran reported burning on 
urination in January 1970.  The examiner noted tenderness on 
examination and entered a clinical impression that the 
veteran had prostatitis.  

Associated with the veteran's service personnel records is a 
sea and air travel embarkation slip which indicates that the 
veteran departed Morton Air Force Base in California in 
October 1968 and arrived at Kadena Air Force Base in Okinawa 
the same month.  The record also reveals that the veteran 
departed Kadena Air Force Base in Okinawa in October 1969 and 
arrived at El Toro, California the same month.  

VA outpatient treatment reports indicate that the veteran had 
an elevated prostate-specific antigen (PSA) in September 
1998.  The veteran underwent a prostatic needle biopsy in 
November 1998.  The veteran was noted to have a diagnosis of 
prostate cancer in April 1999 and he underwent a bilateral 
pelvic lymph node dissection and radical retropubic 
prostatectomy at that time.  

The veteran was afforded a VA examination in September 2004.  
The examiner said the veteran had a history of prostate 
cancer with no residuals other than nocturnal urination.  The 
examiner noted that the veteran's PSA was undetectable.  The 
veteran reported no history of impotence and no problems with 
impotence.  The examiner mistakenly believed that the 
veteran's dates of service were from 1944 to 1955 and he said 
that Agent Orange was not used during that period of time.  
The examiner concluded that the etiology of the veteran's 
cancer was unknown.  He noted that the veteran had a 
complaint of burning on urination with no urethral discharge 
in service in 1970 but that there was no reason to believe 
that the veteran's prostate cancer would be linked to a vague 
complaint such as burning on urination.  He opined that the 
veteran's prostate cancer was not linked to his period of 
service.  

A VA medical opinion was obtained in November 2005.  The 
examiner was requested to clarify whether the veteran's 
diagnosis of prostatitis in service in 1970 was related to 
the subsequent diagnosis of prostate cancer in 1999.  The 
examiner said that he agreed with the September 2004 
examiner's assessment in that he did not think that the 
finding of a tender prostate and prostatitis in service in 
January 1970 was related to the veteran's subsequent 
development of prostate cancer.  The examiner noted that 
Agent Orange exposure has been linked to the development of 
prostate cancer.  

The medical evidence of record indicates that the veteran was 
diagnosed with prostate cancer no earlier than 1998, 
approximately 28 years after service.  

As noted previously, the veteran has alleged exposure to 
herbicides in service.  There are no clinical entries among 
the medical records that relate the veteran's prostate cancer 
to any incident in service.  The veteran's service medical 
records are negative for any indication of prostate cancer in 
service.  While the veteran was diagnosed with prostatitis in 
January 1970, there is no competent evidence of record to 
relate his diagnosis of prostate cancer to his military 
service.  Two VA examiners opined that the findings in 
service were not related to the veteran's development of 
prostate cancer.  

The Board finds that the evidence of record shows that the 
veteran did not serve in the Republic of Vietnam.  The 
evidence from the veteran's military record does not indicate 
that the veteran's military duties involved duty or 
visitation in Vietnam.  The records are likewise silent for 
any indication that the veteran was exposed to herbicides 
while serving in Okinawa.  Although the veteran has contended 
that these events occurred, the Board gives greater 
evidentiary weight to the absence of any official indication 
of Vietnam service or of Agent Orange exposure during 
service.  The veteran was awarded no medals suggesting 
visitation or performance of duties in Vietnam, which also 
supports the conclusion that he did not visit the country.  
Therefore, because prostate cancer was not shown until many 
years after service, and because the evidence does not 
support a finding of Vietnam service or in-service exposure 
to Agent Orange, service connection for the veteran's 
prostate cancer on a presumptive basis under 38 C.F.R. §§ 
3.307, 3.309 is not warranted.  Given the VA examiners' 
opinions, and the lack of showing of Vietnam service or in-
service herbicide exposure, the preponderance of the evidence 
is against his claim.

The Board notes that the veteran has alleged that his 
prostate cancer is related to his period of military service.  
While the veteran is capable of providing information 
regarding his condition, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for prostate cancer.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in April 2002 and January 
2004.  He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  In October 2005 the RO sent 
the veteran a follow-up letter to the veteran and informed 
him of the status of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to award disability ratings or the criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), no such issue is now before the 
Board.  Therefore, a remand of the claim to address rating or 
effective date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a VA examination and a VA 
medical opinion was obtained.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
claim.  The Board is not aware of any outstanding evidence


ORDER

Entitlement to service connection for prostate cancer is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


